GARWOOD, Circuit Judge,
dissenting:
I respectfully dissent.
As always, we must properly understand what is, and what is not, before us. What is before us is a combined partial summary judgment and a judgment as a matter of law holding unconstitutional a local government’s nondiscriminatorily applied content and viewpoint neutral uniform non-adornment policy applicable to its employees while on duty.1 What is not before us is whether a governmental employer may discipline an employee for advocacy of better working conditions, cf. McGill v. Board of Education, 602 F.2d 774, 778 (7th Cir.1979) (“advocacy of a collective bargaining agreement in the teachers’ lounge and in an open meeting of the school board”), or for belonging to a union, or because a union was the subject matter addressed by *751the adornment the employee wore on his uniform at work or because the viewpoint expressed thereby was pro-union.
It is clear that with respect to restrictions on First Amendment rights “the government as employer indeed has far broader powers than does the government as sovereign” and “even many of the most fundamental maxims of our First Amendment jurisprudence cannot reasonably be applied to speech by government employees.” Waters v. Churchill, 511 U.S. 661, 114 S.Ct. 1878, 1886, 128 L.Ed.2d 686 (1994). “On the other hand, ‘the threat of dismissal from public employment is ... a potent means of inhibiting speech,’ ” (quoting Pickering v. Board of Education, 391 U.S. 563, 88 S.Ct. 1731, 1737, 20 L.Ed.2d 811 (1968)), and a “balancing” is thus called for “to accommodate the dual role of the public employer.” Rankin v. McPherson, 483 U.S. 378, 107 S.Ct. 2891, 2897, 97 L.Ed.2d 315 (1987). This is so because it “is necessary to ensure that public employers do not use authority over employees to silence discourse, not because it hampers public functions but simply because superiors disagree ivith the content of employees’ speech.” Id. (emphasis added). That concern is not implicated here, but it has been present throughout the Supreme Court’s Pickering line of cases.2 This is likewise true with respect to this court’s decisions applying Pickering and its progeny.
When, however, the governmental employer’s regulation of employee First Amendment protected expression is by nondiscriminatory and content/viewpoint neutral general regulation, the balancing process is far more heavily tilted in favor of the government even where the First Amendment protected activity is of the kind most clearly and strongly a matter of public concern. That is evident in the Supreme Court’s decisions upholding the Hatch Act, restricting a broad range of partisan political activities of all federal civil service employees, and its Oklahoma analog applicable to all that state’s civil service employees. United States Civil Service Commission v. National Association of Letter Carriers, 413 U.S. 548, 93 S.Ct. 2880, 37 L.Ed.2d 796 (1973); Broadrick v. Oklahoma, 413 U.S. 601, 93 S.Ct. 2908, 37 L.Ed.2d 830 (1973). In Broadrick the Court observed that “[ujnder the decision in Letter Carriers there is no question that ... [the Oklahoma statute] is.valid at least insofar as it forbids classified employees from [inter alia] ... addressing or taking an active part in partisan political rallies or meetings; soliciting votes ...; participating in the distribution of partisan campaign literature; ... circulating partisan nominating petitions.... ” Broadrick, *75293 S.Ct. at 2918. The Court obviously recognized that these statutes restricted First Amendment protected freedom of speech directly on and closely involving matters which could not be more clearly of the very strongest public concern.3 Indeed, few if any matters can be of more public concern than elections, or more closely and directly related thereto than addressing a political rally, soliciting votes, or distributing campaign literature. Nevertheless, the Court sustained those statutes and did so even though they extended to the lowest level civil service employees, without regard to whether then- government positions involved any policy making or discretion or any contact or interaction with the public, or whether while engaging in the proscribed expression the employee was identified (or likely to be known) as a government employee, or whether while so engaged the employee was on duty or on any government property, and without regard to whether the election in question was one to a federal office (in Letter Carriers).4 In so holding, the Supreme Court stressed that:
“The restrictions ... imposed on federal employees are not aimed at particular parties, groups, or points of view, but apply equally to all partisan activities of the type described. They discriminate against no racial, ethnic, or religious minorities. Nor do they seek to control political opinions or beliefs, or to interfere with or influence anyone’s vote at the polls.”5
I am willing to assume, arguendo, that the wearing of the “Union Yes” button was speech on a matter of public concern. But if that is so, it is so only in a very weak and attenuated sense. The “speech” only occurs during the course of employment and not in anything considered a public forum, and it addresses no specific matter. It certainly does not even impliedly address any corruption, violation of law, misconduct or malfeasance on the part of the hospital or any one else. Nor does it even impliedly address any potential employee election to choose the union as bargaining representative for any of the hospital employees, or any potential “recognition” of the union by the hospital, or any potential *753contract between the employees and the hospital or any potential strike or organized work stoppage by such employees.6 While the “Union Yes” button may implicitly express the view that the hospital employee wearing it believes working conditions and/or compensation there would be better for him or her, and perhaps similarly situated fellow employees, if more hospital employees were union members, it is less than clear what, if anything, else is implied. It is the purest speculation to suggest anything more. In determining whether speech is as a matter of public concern we look to the “speech” allegedly giving rise to the complained of action by the governmental employee, not some other speech. See, e.g., Waters, 114 S.Ct. at 1891. Not everything that concerns discipline or morale in a governmental office is of public concern, and “the First Amendment does not require a public office to be run as a roundtable for employee eom-plaints over internal office affairs.” Con-nick, 103 S.Ct. at 1691. As we have frequently held, “[cjommunication thus rises to the level of public concern if a person speaks primarily as a citizen rather than as an employee.” Dorsett v. Board of Trustees For State Colleges, 940 F.2d 121, 124 (5th Cir.1991) (emphasis added). As noted, if Herrera’s violation of the uniform anti-adornment policy meets this, test, it does so only minimally. In such a situation the government’s burden in justifying its action is correspondingly reduced, as we explained in Department of Justice v. FLRA, 955 F.2d 998, 1006 (5th Cir.1992) (“FLRA”):
“ ‘[T]he State’s burden in justifying a particular [action or policy] varies depending upon the nature of the employee’s expression.’ Connick [v. Myers], 461 U.S. [138] at 150, 103 S.Ct. at 1692 [(1983)]. ‘The more central a matter of public concern the speech [or associa-' *754tion] at issue, the stronger the employer’s showing of counter-balancing governmental interest must be.’ Coughlin [v. Lee], 946 F.2d [1152] at 1157 [5th Cir.1991].”
Certainly an employer has a legitimate interest in establishing a uniform policy for its on duty employees. We recognized such an interest in FLRA, supra, as well as in Daniels v. City of Arlington, 246 F.3d 500, 504 (5th Cir.2001). While those cases involved law enforcement personnel, we have never held that a content neutral uniform policy advances no legitimate interest of a non-law-enforcement public employer in promoting the efficiency of its services. A “uniform requirement fosters discipline, promotes uniformity, encourages esprit de corps, and increases readiness” and standardized uniforms encourage the subordination of personal preferences and identities in favor of the overall group mission. INS v. Federal Labor Relations Authority, 855 F.2d 1454, 1464 (9th Cir.1988). There is no reason to believe that a uniform policy will not have similar efficiency promoting effects in the non-law-enforcement context. Moreover, as observed in INS v. Federal Labor Relations Authority, supra,
“To allow employees to adorn their uniforms with objects of their own choosing undermines the very purposes that uniforms-serve.” Id. at 1464.
“... the management interest in requiring unadorned uniforms has been recognized in private sector cases as well. The Sixth Circuit has recognized that concerns over discipline and presenting a clean professional image justified a private employer in prohibiting its restaurant employees from wearing unauthorized union buttons on their official uniforms. Burger King v. NLRB, 725 F.2d 1053, 1055 (6th Cir.1984). Similarly, in Harrah’s Club, we recognized that a private employer was justified in prohibiting its casino employees from wearing unauthorized union buttons on their official uniforms. See [NLRB v.] Harrah’s Club, 337 F.2d [177] at 178-79 [(9th Cir.1964)].” Id. at 1465.
We have recognized that “a union button” worn on duty “can be interpreted as a symbol of defiance of supervisors and as a split in solidarity among union and nonunion” employees “which will have an [adverse] impact on mission, discipline and esprit de corps.” FLRA, 955 F.2d at 1007. There is no reason to think that this is not equally true respecting hospital employees. Moreover, our above quoted assumptions about the effects of uniform adornment in FLRA were made despite the fact that the employer “has not demonstrated with anecdotal evidence that these deleterious effects will in fact occur.” Id. We justified that by stating:
“The Supreme Court, in Connick, held, however, that it is not necessary ‘for an employer to allow events to unfold to the extent that the disruption of the office and the destruction of the working relationship is manifest before taking action.’ ” FLRA at 1007 (quoting Connick, 103 S.Ct. at 1692).
Here, by contract, there is anecdotal evidence that the wearing of union buttons does give rise to strong and hostile workplace emotions and confrontations. When told on a second occasion to take off his button, Herrera “got upset,” became “very disrespectful,” almost “hostile,” and replied to his supervisor that “if you want to take it off, you take it off’ — a remark that any reasonable fact finder could easily conclude was an invitation to physical confrontation. The supervisor wisely declined the invitation and testified that he then “offered him [Herrera] to just go to my office, then Mr. Herrera stood up and jabbed his *755fist in the air very defiantly and yelled ‘Union Up.’ ” All this occurred -in the hospital cafeteria, in the presence of other employees, visitors and patients.7
Moreover, in FLRA we also relied on the fact that the uniform anti-adornment policy “results in only a minimal intrusion of the free speech rights of union employees” who “can continue to express their support for the union in myriad other ways unaffected by” it. Id. at 1007. The same is equally true in the present case.
There is also, as we noted in FLRA the governmental employer’s legitimate interest in projecting “an appearance to the public of neutrality and impartiality.” Id. at 1007. While this interest may well be at its strongest in the context of law enforcement personnel, it is certainly not categorically absent otherwise. Certainly Hospital employees such as Herrera are seen — indeed regularly seen — by patients and visitors and other members of the public. The cafeteria in which they eat and take their twice a day breaks are likewise used by patients, visitors and other members of the public; they ride with members of the public in the elevators, and pass them in the halls and on the stairs. There are some, albeit comparatively infrequent, occasions when they perform their work in then occupied patient rooms. The majority stresses “the difference between contact and interaction.” There is a difference, but that does not mean that contact is not relevant, only that true interaction is likely more so. After all, any reasonable patient, visitor, or other member of the public, and any reasonable co-employee, will understand the button with the written message on it as an attempt by its wearer to communicate the content of the message to those with whom he comes into contact (such as by riding with them in the elevator or passing them in the halls or sitting at the cafeteria table next to them) not simply, or even primarily, those with whom he interacts. That, of course, is the point of the button. These buttons are wholly unlike what the speaker believes to be only a private conversation with a close friend, as in Rankin. How are patients or visitors (or co-employees) to feel when they see many on duty employees wearing buttons on their hospital uniform saying, for example, “Deport Illegals NOW” or “Abortion is Murder” or “Unions Steal,” all relating to issues of at least as much public concern as “Union Yes.” It makes little sense, and surely runs contrary to Connick, to suggest that the employer must wait until public, or co-employee, dissatisfaction or disharmony has manifested itself before prohibiting such on duty display. On the other hand, to even then single out for prohibition one, or a few, particular button messages raises its own substantially more serious concerns, namely that the prohibition is made “because superiors disagree with the content of’ the message, Rankin, 107 S.Ct. at 2897, or because the message is not “politi-*756eally correct” or simply because the message is unpopular.
For example, in Police Department of City of Chicago v. Mosley, 408 U.S. 92, 92 S.Ct. 2286, 33 L.Ed.2d 212 (1972), the Court held unconstitutional a city ordinance prohibiting all picketing within 150 feet of a school, except peaceful picketing of a school involved in a labor dispute. The Court stated:
“The central problem with Chicago’s ordinance is that it describes permissible picketing in terms of its 'subject matter. Peaceful picketing on the subject of a school’s labor-management dispute is permitted, but all other peaceful picketing is prohibited. The operative distinction is the message on a picket sign. But, above all else, the First Amendment means that government has no power to restrict expression because of its message, its ideas, its subject matter, or its content.” Id. at 2290 (emphasis added).
The Mosley Court went on to quote the views expressed in Justice Black’s concurring opinion in Cox v. Louisiana, 379 U.S. 536, 85 S.Ct. 453, 460, 13 L.Ed.2d 471 (1965), that
“ ‘[B]y specifically permitting picketing for the publication of labor union views [but prohibiting other sorts of picketing], Louisiana is attempting to pick and choose among the views it is willing to have discussed on its streets. It thus is trying to prescribe by law what matters of public interest people whom it allows to assemble on its streets may and may not discuss. This seems to me to be censorship in a most odious form, unconstitutional under the First and Fourteenth Amendments....’” Mosley, 92 S.Ct. at 2291 (quoting Cox, 85 S.Ct. at 470, Black, J., concurring).
Mosley then states “we accept Mr. Justice Black’s quoted views.” Id. Mosley likewise explains that:
“In this case, the ordinance itself describes impermissible picketing not in terms of time, place and manner, but in terms of subject matter. The regulation thus slip[s] from the neutrality of time, place, and circumstance into a concern about content. This is never permitted.” Mosley at 2292 (internal quotation marks and footnote omitted).
Finally, the clear — indeed the necessary — inference of the decisions in Letter Carriers, Broadrick and Wachsman is that in any balancing of interests the content and viewpoint neutral nature of the governmental employer’s challenged restriction weighs heavily in favor of its validity.8
The net effect of these basic principles, it seems to me, is that the approach which both best protects core First Amendment values and also gives appropriate recognition to the government’s interests as employer, is to sustain content and viewpoint neutral employee on duty uniform anti-adornment policies, which leave open myriad other means and avenues of employee expression, rather than requiring the employer either to allow virtually all messages to be added to employee uniforms worn at work or to pick and choose on the basis of the particular message language and the mission related effects of that *757particular expression which the employer anticipates and/or has experienced. Certainly no decision of the Supreme Court or of this court commands a different result or approach than that here advocated.9
It is indeed a jurisprudence gone badly astray which precludes the nondiscriminatory, evenhanded application of the hospital’s content and viewpoint neutral uniform anti-adornment policy to the wearing of “Union Yes” buttons on duty, but at the same time, under Letter Carriers, Broad-rick and Wachsman, permits the Hospital District to adopt and evenhandedly enforce a content and viewpoint neutral regulation' forbidding all its employees from, even when off duty, addressing a political rally for an election to the Hospital District’s Board or handing out campaign literature for such an election, matters of much more public concern, but far less closely related to employment, than the adornment with “Union Yes” buttons of employee uniforms worn at work.10
We are taking a seriously wrong fork in the road. I respectfully dissent.11

. See, e.g., Pickering v. Board of Education, 391 U.S. 563, 88 S.Ct. 1731, 1732-33, 20 L.Ed.2d 811 (1988) (teacher’s letter to newspaper criticizing Board of Education’s school finance proposal); Perry v. Sindermann, 408 U.S. 593, 92 S.Ct. 2694, 2696, 33 L.Ed.2d 570 (1972) (college teacher’s legislative testimony supporting position opposed by college’s board of regents); Mt. Healthy City Board of Ed. v. Doyle, 429 U.S. 274, 97 S.Ct. 568, 573, 50 L.Ed.2d 471 (1977)(teacher’s telephone call to radio station conveying substance of memorandum relating to teachers’ dress and appearance and "his criticism”); Givhan v. Western Line Consolidated School Dist., 439 U.S. 410, 99 S.Ct. 693, 695, 58 L.Ed.2d 619 (1979) (teacher’s criticism to principal of school district’s racially discriminatory policies and practices); Connick v. Myers, 461 U.S. 138, 103 S.Ct. 1684, 1693, 75 L.Ed.2d 708 (1983) (assistant district attorney's questionnaire circulated in office which impliedly criticized district attorney and supervisors); Rankin v. McPherson, 483 U.S. 378, 107 S.Ct. 2891, 2900, 97 L.Ed.2d 315 (1987) ("it is undisputed that he fired McPherson based on the content of her speech”). See also Waters v. Churchill, 511 U.S. 661, 114 S.Ct. 1878, 1884, 128 L.Ed.2d 686 (1994) (nurse’s criticism of employer hospital’s violation of state nursing regulations and the quality of nursing care provided patients).


. See Broadrick, 93 S.Ct. at 2918 (the state statute "is directed, by its terms, at political expression which if engaged in by private persons would plainly be protected by the First and Fourteenth Amendments’); Kelley v. Johnson, 425 U.S. 238, 96 S.Ct. 1440, 1445, 47 L.Ed.2d 708 (1976) ("we have sustained comprehensive and substantial restrictions upon activities of both federal and state employees lying at the core of the First Amendment," citing Letter Carriers and Broadrick; emphasis added).


. In Wachsman v. City of Dallas, 704 F.2d 160, 171 (5th Cir.1983), we noted that "[v]ir-tually all the numerous restrictions on federal employee political activity upheld in Letter Carriers ... apply as much to strictly state and local elections and political affairs as to elections for federal office and political activities attendant thereto.”
Wachsman likewise held that the rationale of Letter Carriers and Broadrick applied to non-partisan candidate elections and to employee contributions. Wachsman, 704 F.2d at 164 — 75. The city ordinance challenged in Wachsman also involved, among other provisions, a prohibition against any city employee wearing "city council campaign buttons ... at work or in a city uniform or in the offices or buildings of the City;” the City employees challenging the ordinance did not, however, challenge that provision. Wachsman, 704 F.2d at 162. See also, e.g., Bart v. Telford, 677 F.2d 622, 624 (7th Cir.1982) (no first amendment violation to require employee to take leave of absence before running for city office where not aimed at particular groups, parties or points of view).


.Letter Carriers, 93 S.Ct. at 2890. See also Broadrick, 93 S.Ct. at 2918 (the challenged act "is not a censorial statute, directed at particular groups or viewpoints ... The statute, rather, seeks to regulate political activity in an even-handed and neutral manner”).


. Under Texas Government Code § 617.002, “a political subdivision ... may not enter into a collective bargaining agreement with a labor organization regarding wages, hours, or conditions of employment of public employees” and "a political subdivision ... may not recognize a labor organization as the bargaining agent for a group of public employees.” Id. (b). "Public employees may not strike or engage in an organized work stoppage.” Id. § 617.003(a). Further, ”[a]n individual may not be denied public employment because of the individual's membership or non membership in a labor organization.” Id. § 617.004.
The foregoing provisions of Texas law do "not impair the right of public employees to present grievances ... either individually or through a representative.” Id. § 617.005. "Representative” as used in the statute is not restricted to unions or union members but includes persons who are neither. Sayre v. Mullins, 681 S.W.2d 25 (Tex.1984). As we explained in Moreau v. Klevenhagen, 956 F.2d 516, 520 (5th Cir.1992), aff'd, 508 U.S. 22, 113 S.Ct. 1905, 1909 n. 10, 123 L.Ed.2d 584 (1993):
"Presentation of grievances is acceptable under Texas law because it is a unilateral procedure under which the employee can be represented by anyone he or she chooses, be it a lawyer, clergyman, union or some other person or organization. Texas law prohibits any bilateral agreement between a city and a bargaining agent, whether the agreement is labeled a collective bargaining agreement or something else. Under Texas law, the County could not enter into any agreement with the Union.”
This is largely in contrast to the situation of Federal agencies and their employees governed by the Federal Service-Labor Management Relations Statute, 5 U.S.C. §§7101-7135, under which unions that have won an election supervised by the Federal Labor Relations Authority are certified as the exclusive bargaining agent of the employees and the agency is under a duty to bargain collectively with the union (subject to certain reserved management rights). See, e.g., 5 U.S.C. §§ 7111, 7114, 7-116. However, strikes and work stoppages are prohibited. § 7116(b)(7). The contrast is, of course, even greater with respect to unions and employers governed by the National Labor Relations Act.


. The majority’s statement that "[i]t is important to note that the confrontation in the cafeteria had not escalated to the point at which an altercation might have occurred” (emphasis added), is nothing more than the purest appellate fact finding, as is its strained characterization of the witness Medrano as "disinterested.” Medrano, who likewise wore a "union yes” button, and had been a co-employee and co-union member. with Herrera, testified he was "good friends” with Herrera, that he had visited in Herrera’s home and they were “such good friends” that he would consider Herrera "like a brother.” Moreover, portions of Medrano’s trial testimony were shown to be inconsistent with his deposition testimony in several respects. For example, Medrano clearly .testified that when Herrera said "I’m not going to take it off, you take it off” Herrera was not "angry.” Only when confronted with his contrary deposition testimony (in which he replied "Yes, sir” when asked, respecting the same statement, whether Herrera ' "said that in anger”), did Medrano back off and attempt another route to throw blame on the supervisors.


. That, of course, does not mean that all content and viewpoint First Amendment restrictions imposed by a governmental employer on its employees are valid. There must be some rational nexus to the employment. For example, in U.S. v. National Treasury Employees Union, 513 U.S. 454, 115 S.Ct. 1003, 130 L.Ed.2d 964 (1995), the Court held invalid a preclusion of any federal employee from accepting any compensation for making (or writing) any speech or article even though made or written off duty, concerning a subject with no connection to the employee's duty and paid by a person or group having no such connection. Id. at 1008. Here by contrast the neutral uniform anti-adornment policy applies only to employees while on duty.


. I recognize that the majority’s rationale and result here does find support in Scott v. Meyers, 191 F.3d 82 (2d Cir.1999), and in language in American Fed’n of Gov’t Employees v. Pierce, 586 F.Supp. 1559 (D.D.C.1984), although the latter decision rested primarily on the ground that the restriction in question was precluded by the plain language of the governing regulation. 586 F.Supp. at 1651. However, I respectfully disagree with the analysis in these opinions which fails to address the neutrality principles emphasized in Letter Carriers and Mosley, and the fact that the Supreme Court's Pickering line of cases, at least so far as they deal with workplace expression, relate to content/viewpoint based retaliation or restriction.


. Ironically, the majority (footnote 25) finds comfort in the fact that one union member had run “for a position on the ECHD Board.”
The majority also contends (footnote 40) that the hospital’s allowing the wearing of the pins of two local high schools “at the time of their annual football showdown” renders "especially hollow” its “ 'esprit de corps/unity argument’” and "smacks of” content based discrimination. This contention wholly fails the common sense test. Nor is there any evidence that wearing such pins once a year would tend to (or ever did) undermine employee esprit de corps or unity or would likely do so about as much as a whole range of other possible button messages, including "Union Yes” and many others addressing more truly serious matters than who wins a high school football game. Nothing is added by citing the 1990 Bissinger book — a strictly popular, non-peer reviewed, non-academic or scientific writing (which was not judicially noticed below) — for the proposition that the rivalry is “famously intense.” If we are going to indulge in that sort of questionable practice, we might do better to note the sworn testimony in such cases as, for example, Scott v. Moore, 680 F.2d 979 (5th Cir.1982), rev’d, 463 U.S. 825, 103 S.Ct. 3352, 77 L.Ed.2d 1049 (1983). The essentially silly football pin once a year type argument has, so far as I am aware, been uniformly rejected by the courts which have addressed it. See, e.g., INS v. Federal Labor Relations Authority, 855 F.2d at 1465; Burger King v. NLRB, 725 F.2d 1053, 1055 (6th Cir.1984). If local government means anything, we must, in the absence of clear contrary evidence, defer to the local hospital’s implicit decision that the once a year wearing of local high school pins fostered employee morale and did not tend to undermine employee unity or esprit de corps, or public perception of neutrality, as would the wide range of other buttons.


.A brief rejoinder to the majority's replies to this dissent.
The majority (note 11) likens this case to Mosley, but neglects to note Mosley's holding that “[t]he central problem with Chicago’s ordinance is that” by its terms "[pjeaceful picketing on the subject of a school's labor-management dispute is permitted, but all other peaceful picketing is prohibited.” Id., 92 S.Ct. at 2290 (emphasis added). The majority apparently thinks that because the blanket uniform non-adornment policy (which neither specifies nor even suggests any particular prohibited subject matter) allows "pins repre*758senting the professional association and the most current hospital service award” and also once a year wearing of local high school pins, that it is the equivalent of a policy barring only specified subject matter. In my opinion, that approach unrealistically trivializes — and in practical effect destroys — the fundamental distinction between conteni/viewpoint neutral regulations "not aimed at particular parties, groups, or points of view,” Letter Carriers, 93 S.Ct. at 2890, and restrictions imposed "simply because superiors disagree with the content of employees’ speech.” Rankin, 107 S.Ct. at 2897. See also note 10, supra. The suggestion (majority opinion note 36) that Letter Caniers and Broadrick are nothing more than standing cases simply misreads those opinions. See, e.g., Broadrick, 93 S.Ct. at 2918 ("under the decision in Letter Carriers there is no question that ... [the statute at issue] is valid at least insofar as it forbids classified employees from ... addressing ... partisan political rallies or meetings; participating in the distribution of partisan campaign literature; ... circulating partisan nominating petitions ... ”) (emphasis added); Kelley, 96 S.Ct. at 1445 ("we have sustained comprehensive and substantial restrictions upon activities of both federal and state employees lying at the core of the First Amendment," citing Letter Carriers and Broadrick;) (emphasis added).